PER CURIAM.
Defendant appeals from a judgment of conviction for possession of cocaine with the intent to deliver. For the following reasons, we reverse.
The trial court erred in denying the defendant’s motion to suppress the evidence seized, as the State failed to establish a proper chain of custody. “As a general rule, the state is not required to elicit testimony from every custodian in the chain. Relevant physical evidence is admissible unless there is some indication of probable tampering with the evidence.” Dodd v. State, 537 So.2d 626 (Fla. 3d DCA 1988). In this case, the State failed to present testimony from two witnesses who were critical links in the chain of custody. In light of the conflicting evidence as to the quantity of the cocaine seized, the State failed to prove that the cocaine seized and the cocaine introduced at trial were one and the same.
Reversed.